In an action, inter alia, to recover damages for false arrest and malicious prosecution, the plaintiff appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered April 3, 1996, which, inter alia, granted the defendants’ cross motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly found that the plaintiff is collaterally estopped by his previous criminal conviction of assault in the second degree, resisting arrest, and driving while ability impaired, from now relitigating the lawfulness of that arrest and prosecution. Upon his conviction for resisting arrest, the jury necessarily decided that the arrest was authorized and premised on probable cause (see, People v Jensen, 86 NY2d 248), and that the police used appropriate force in effecting the arrest (see, Pastre v Weber, 717 F Supp 987). Once probable cause has been established, causes of action to recover damages for false arrest, false imprisonment, malicious prosecution, and constitutional rights claims for false arrest and malicious prosecution under 42 USC § 1983 may not be maintained (see, Holmes v City of New Rochelle, 190 AD2d 713; Feinberg v Saks & Co., 83 AD2d 952, mod 56 NY2d 206; Miloslavsky v AES Eng’g Socy., 808 F Supp 351, affd 993 F2d 1534, cert denied 510 US 817). Accordingly, all of the causes of actions were properly dismissed. Bracken, J. P., Rosenblatt, Copertino and Luciano, JJ., concur.